     Case 2:20-cv-01295-DSF-JC Document 22 Filed 07/14/20 Page 1 of 12 Page ID #:111




1     Elliot Gale (Bar #263326)
      egale@gajplaw.com
2     Joe Angelo (Bar #268542)
      jangelo@gajplaw.com
3     Gale, Angelo, Johnson, & Pruett, P.C.
      1430 Blue Oaks Blvd., Ste. 250
4     Roseville, CA 95747
      916-290-7778 ph
5     916-721-2767 fax
6     Attorneys for Plaintiff
      Donna Jackson
7

8
                            UNITED STATES DISTRICT COURT

9            CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
10

11                                            CASE NO. 2:20-cv-01295-DSF-JC
12
      Donna Jackson
13
                          Plaintiff,          PLAINTIFF’S FIRST AMENDED
                                              COMPLAINT FOR DAMAGES:
14
            v.                                 1. Violation of the Rosenthal Fair Debt
15
                                                  Collection Practices Act
16    First National Bank of Omaha             2. Intrusion Upon Seclusion
                                               3. Violation of the Telephone Consumer
17                                                Protection Act
                          Defendant.
18

19
            COMES NOW Plaintiff Donna Jackson, an individual, based on information
20
      and belief, to allege as follows:
21
                                       INTRODUCTION
22
         1. Plaintiff brings this action against First National Bank of Omaha in response
23
      to receiving approximately two hundred and fifty (250) telephone calls from First
24
      National Bank of Omaha over the course of four months. These calls continued
25
      despite First National Bank of Omaha receiving five (5) separate certified notices
26
      demanding the calls stop and informing First National Bank of Omaha that Plaintiff
27
      was represented by counsel.
28

                                               1
     Case 2:20-cv-01295-DSF-JC Document 22 Filed 07/14/20 Page 2 of 12 Page ID #:112




1        2. This is an action for damages brought by an individual consumer for
2     Defendant’s violations of the Rosenthal Fair Debt Collection Practices Act, Cal. Civ.
3     Code §1788, et seq. (hereinafter “Rosenthal Act”), which prohibits debt collectors
4     from engaging in abusive, deceptive, and unfair practices, intrusion upon seclusion,
5     which California has adopted from §652B of the Restatement (Second) of Torts, and
6     violation of the Telephone Consumer Protection Act 47 U.S.C. §227, et seq.
7     (hereinafter “TCPA”), which prohibits the use of automated dialing equipment when
8     making calls to consumers.
9        3. Plaintiff brings this action against Defendant First National Bank of Omaha
10    (hereinafter “Defendant” or “FNB Omaha”) for its abusive and outrageous conduct
11    in connection with debt collection activity.
12       4. In Calif. Civil Code § 1788.1(a)-(b), the California Legislature made the
13    following findings and purpose in creating the Rosenthal Act:
14
            (a)(1) The banking and credit system and grantors of credit to
            consumers are dependent upon the collection of just and owing debts.
15          Unfair or deceptive collection practices undermine the public
16          confidence which is essential to the continued functioning of the
            banking and credit system and sound extensions of credit to consumers.
17

18           (2) There is need to ensure that debt collectors and debtors exercise
19
             their responsibilities to another with fairness and honesty and due
             regard or the rights of the other.
20

21           (b) It is the purpose of this title to prohibit debt collectors from engaging
             in unfair or deceptive acts of practices in the collection of consumer
22
             debts and to require debtors to act fairly in entering into and honoring
23           such debts, as specified in this title.
24
         5. While many violations are described below with specificity, this Complaint
25
      alleges violations of the statutes cited in their entirety.
26
         6. The TCPA was designed to prevent calls like the ones described herein, and
27
      to protect the privacy of citizens like Plaintiff, and by enacting the TCPA, Congress
28

                                                   2
     Case 2:20-cv-01295-DSF-JC Document 22 Filed 07/14/20 Page 3 of 12 Page ID #:113




1     intended to give consumers a choice as to how corporate entities may contact them
2     and to prevent the nuisance associated with automated or prerecorded calls.
3                               JURISDICTION & VENUE
4        7. This Court has jurisdiction under 28 U.S.C. §§ 1331, 1337, and 1367, and
5     47 U.S.C. § 227.
6        8. This venue is proper pursuant to 28 U.S.C. §1391(b).
7                               GENERAL ALLEGATIONS
8        9. Plaintiff Donna Jackson (hereinafter “Plaintiff”) is an individual residing in
9     the state of California and is a “debtor” as defined by Cal. Civ. Code §1788.2(g).
10       10. At all relevant times herein, FNB Omaha was a company engaged, by the use
11    of mail, email, and telephone, in the business of collecting a debt from Plaintiff, and
12    a “consumer debt,” as defined by Cal. Civ. Code §1788.2(f).
13       11. At all relevant times, Defendant acted as a “debt collector” within the
14    meaning of Cal. Civ. Code §1788.2(c)
15       12. Plaintiff opened an unsecured credit account with Defendant in early 2017.
16       13. The account Plaintiff opened with Defendant was primarily for personal,
17    family or household purposes and is therefore a “debt” as that terms is defined by
18    the Calif. Civil Code § 1788.2(d) of the Rosenthal Act.
19       14. Defendant has been attempting to collect on a debt that originated from
20    monetary credit that was extended primarily for personal, family, or household
21    purposes, and was therefore a “consumer credit transaction” within the meaning of
22    Calif. Civil Code § 1788.2(3) of the Rosenthal Act.
23       15. Because Plaintiff, a natural person allegedly obligated to pay money to
24    Defendant rising from what Plaintiff is informed and believes was a consumer credit
25    transaction, the money allegedly owed was a “consumer debt” within the meaning
26    of California Civil Code § 1788.2(f) of the Rosenthal Act.
27       16. Plaintiff is informed and believes that Defendant is one who regularly
28    collects or attempts to collect debts on behalf of themselves, and is therefore a “debt
                                                3
     Case 2:20-cv-01295-DSF-JC Document 22 Filed 07/14/20 Page 4 of 12 Page ID #:114




1     collector” within the meaning of the Calif. Civil Code § 1788.2(c) of the Rosenthal
2     Act, and thereby engages in “debt collection” within the meaning of the California
3     Civil Code § 1788.2(b) of the Rosenthal Act, and is also therefore a “person” within
4     the meaning of California Civil Code § 1788.2(g) of the Rosenthal Act.
5        17. Plaintiff’s account was an unsecured credit card and Plaintiff began making
6     payments on the account shortly after it was opened.
7        18. Plaintiff was making payments on the account for several years before she
8     became financially unable to keep up with the monthly payments.
9        19. Defendant began contacting Plaintiff August of 2019 to inquire about the
10    status of the account and to collect on the payments that were no longer being made.
11       20. Plaintiff retained counsel to assist in dealing with Defendant’s debt and to
12    seek some type of financial relief.
13       21. Counsel for Plaintiff sent Defendant an initial letter confirming
14    representation of Plaintiff and informing Defendant that it was to no longer contact
15    Plaintiff directly and that all calls/letters/collection efforts were to no longer be
16    directed at Plaintiff.
17       22. The contents of the letter also informed Defendant that Plaintiff was
18    withdrawing her consent to be contacted on her cellular telephone if any such
19    consent had ever been previously given.
20       23. Counsel for Plaintiff sent the letter of representation to Defendant through
21    certified mail on or about September 5, 2019. Defendant received the certified letter
22    on September 9, 2019.
23       24. Plaintiff informed Defendant that she was revoking her consent to be called
24    on her telephone in September of 2019.
25       25. Defendant continued to contact Plaintiff even after it had received Plaintiff’s
26    September 5, 2019 letter.
27       26. A second notice was sent to Defendant, also through certified mail, on
28    October 17, 2019. The notice reminded FNB Omaha that Plaintiff was represented
                                                4
     Case 2:20-cv-01295-DSF-JC Document 22 Filed 07/14/20 Page 5 of 12 Page ID #:115




1     by counsel and that she also was revoking her consent to be contacted by an auto
2     dialer. FNB Omaha received the second notice on October 21, 2019.
3        27. Despite two notices being received by FNB Omaha the calls continued.
4     Plaintiff grew increasingly frustrated and annoyed at the frequency of the calls.
5        28. In response to Plaintiff’s growing frustration, a third notice was sent to FNB
6     Omaha on October 30, 2019 and received on approximately November 4, 2019. To
7     avoid any potential misunderstanding, Plaintiff’s October 30, 2019 notice contained
8     copies of the prior two notices that were sent.
9        29. Plaintiff, however, continued to receive calls from FNB Omaha.
10       30. A fourth notice was sent on November 15, 2019, again through certified mail,
11    and was received by FNB Omaha on November 21, 2019. The fourth notice, like
12    the third, contained copies of the prior notices that were sent to FNB Omaha.
13       31. Unfortunately for Plaintiff, the first four notices did absolutely nothing to
14    stop the auto dialed calls from FNB Omaha and a fifth notice was sent, through
15    certified mail, and included copies of all prior notices. The fifth notice was sent on
16    December 30, 2019 and received in early January of 2020.
17       32. Undeterred, FNB Omaha continued to call Plaintiff and ignore the certified
18    notices that were provided by Plaintiff and Counsel regarding her representation and
19    revocation of consent to be contacted on her cellular telephone.
20       33. Instead, FNB Omaha was determined to extract payment from Plaintiff
21    despite having knowledge that Plaintiff was represented by Counsel and had revoked
22    her consent to be contacted on her cellular telephone.
23       34. Plaintiff and her Counsel continued to provide notice, through certified
24    mailings, to FNB Omaha regarding Plaintiff’s representation.
25       35. Each and every notice was received by FNB Omaha.
26       36. Between approximately September 13, 2019 – present FNB Omaha
27    contacted Plaintiff on at least 250 (two hundred and fifty) separate occasions despite
28

                                                5
     Case 2:20-cv-01295-DSF-JC Document 22 Filed 07/14/20 Page 6 of 12 Page ID #:116




1     receiving ample notice that Plaintiff was represented by counsel and that she was
2     revoking her consent to be contacted on her cellular telephone.
3          37. The actual call volume may be much higher as the number of calls placed by
4     FNB Omaha to Plaintiff have overwhelmed Plaintiff and caused her to experience a
5     significant amount of anxiety and stress.
6          38. Defendant would often call Plaintiff numerous times each day demanding
7     payment on the account.
8          39. Defendant would use an automatic dialing machine when placing the calls to
9     Plaintiff.
10         40. Plaintiff was contacted repeatedly regarding non-payment of the debt owed
11    to Defendant despite Defendant being notified, on five separate occasions, that
12    Plaintiff had retained counsel to deal specifically with the debt owed to Defendant
13    and that Plaintiff revoked consent to be contacted on her cellular telephone.
14         41. Defendant’s calls were frequent in nature and continued despite receiving
15    written confirmation that Plaintiff was represented by an attorney and that all calls
16    to Plaintiff’s cellular telephone were to stop.
17         42. Defendant intentionally ignored Plaintiff’s letters of representation of
18    revocation of consent and willfully attempted to coerce Plaintiff into making
19    payment on her account by bombarding her cellular telephone with auto dialed calls.
20         43. FNB Omaha intended to frustrate and annoy Plaintiff at all time of the day,
21    regardless of where Plaintiff was, in an attempt to have her make payments on the
22    account.
23         44. Despite receiving five written notices regarding Plaintiff’s representation by
24    counsel and revocation of her consent to be contacted on her cellular telephone
25    Defendant continued to call and contact Plaintiff daily regarding her account with
26    Defendant.
27    //
28    //
                                                  6
     Case 2:20-cv-01295-DSF-JC Document 22 Filed 07/14/20 Page 7 of 12 Page ID #:117




1
                                FIRST CAUSE OF ACTION
                               (Violation of the Rosenthal Act)
2                             (Cal. Civ. Code §§ 1788-1788.32)
3                             (Against Defendant FNB Omaha)
4
         45. Plaintiff realleges and incorporates herein the allegations in each and every
5
      paragraph above as though fully set forth herein.
6
         46. Plaintiff provided written notice on five separate occasions that she was
7
      represented by sending Defendant a letter with the name, address, and contact
8
      information of her attorney and informed Defendant that she was represented.
9
         47. Defendant continued to call and attempt to make contact with Plaintiff
10
      despite receiving notice of representation and being informed that Plaintiff had
11
      retained counsel in an effort to deal with the debt that was owed to Defendant.
12
         48. The calls and communications made by Defendant to Plaintiff were not
13
      related to statements of Plaintiff’s account and were attempts to collect a debt.
14
         49. Plaintiff received over 250 calls and from Defendant beginning
15
      approximately September 13, 2019 - present.
16
         50. Defendant violated Cal. Civ. Code §1788.14 by contacting Plaintiff after
17
      receiving noticed that Plaintiff had retained an attorney.
18

19
                              SECOND CAUSE OF ACTION
20                             (Violation of the Rosenthal Act)
21
                              (Cal. Civ. Code §§ 1788-1788.32)
                              (Against Defendant FNB Omaha)
22

23       51. Plaintiff realleges and incorporates herein the allegation in each and every
24    paragraph above as though fully set forth herein.
25       52. Defendant placed over 250 calls to Plaintiff.
26       53. Plaintiff was contacted multiple times per day by Defendant.
27

28

                                                7
     Case 2:20-cv-01295-DSF-JC Document 22 Filed 07/14/20 Page 8 of 12 Page ID #:118




1        54. Defendant violated Cal. Civ. Code §1788.11 by calling Plaintiff over 250
2     times in a deliberate attempt to call Plaintiff repeatedly and annoy Plaintiff.
3
                                THIRD CAUSE OF ACTION
4                                (Intrusion Upon Seclusion)
5                              (Against Defendant FNB Omaha)
6        55.Plaintiff realleges and incorporates herein the allegations in each and every
7     paragraph above as set forth herein.
8        56.The California legislature explicitly recognized a consumer’s inherent right
9     to privacy in collection matters in passing the Rosenthal Fair Debt Collection
10    Practices Act and incorporating most of the Federal Act’s provisions into the
11    Rosenthal Act.
12       57.According to findings by the FCC, the agency Congress vested with
13    authority to issue regulations implementing the TCPA, such calls are prohibited
14    because, as Congress found, automated or prerecorded telephone calls are a greater
15    nuisance and invasion of privacy than live solicitation calls, and such calls can be
16    costly and inconvenient.
17       58.FNB Omaha intentionally interfered, physically or otherwise, with the
18    solitude and seclusion of Plaintiff, namely by engaging in unlawful and intrusive
19    communications.
20       59.FNB Omaha intentionally caused harm to Plaintiff’s emotional well-being
21    by engaging in highly offensive conduct in the course of collecting its debt, and
22    thereby invaded and intruded upon Plaintiff’s rights to privacy.
23       60.Plaintiff has a reasonable expectation of privacy in her solitude, seclusion,
24    and/or private concerns and affairs.
25       61.These intrusions and invasions against Plaintiff by FNB Omaha occurred in
26    a way that would be highly offensive to a reasonable person in that position.
27

28

                                                 8
     Case 2:20-cv-01295-DSF-JC Document 22 Filed 07/14/20 Page 9 of 12 Page ID #:119




1        62.FNB Omaha received five separate certified notices stating that it was no
2     longer to contact Plaintiff as she was represented by counsel and revoked her
3     consent to be contacted on her cellular telephone.
4        63.As a result of such invasions of privacy, Plaintiff is entitled to actual
5     damages in an amount to be determined at trial from FNB Omaha.
6        64.FNB Omaha also acted with oppression, fraud, and/or malice, thereby
7     entitling Plaintiff to punitive damages in an amount according to proof and a finder
8     of fact at trial.
9        Cal. Civ. Code § 3294
10       65.Defendant also acted with oppression, fraud, and/or malice, thereby entitling
11    Plaintiff to exemplary damages in an amount according to proof and a finder of fact
12    at hearing.
13       66.Defendant had actual knowledge that it continued to violate both state and
14    federal collection laws as it received certified notice regarding representation of
15    Plaintiff by an attorney.
16       67.These calls were made with knowledge that Plaintiff was represented by
17    counsel and could not be communicating directly with Plaintiff, let alone using an
18    automated telephone dialing system.
19       68.Given Defendant’s knowledge of Plaintiff’s representation and revocation of
20    consent, these calls were an attempt to collect a debt in an illegal manner with a
21    conscious disregard for Plaintiff’s rights under both the Rosenthal Fair Debt
22    Collection Practices Act and the Telephone Consumer Protection Act.
23       69.Given Defendant’s knowledge of Plaintiff’s representation and revocation of
24    consent, Defendant’s illegal communications were done to intentionally subject
25    Plaintiff to the unjust hardship of receiving at least 250 telephone calls.
26       70.The sheer volume of calls was intentionally designed to exhaust Plaintiff into
27    paying Defendant.
28

                                                 9
     Case 2:20-cv-01295-DSF-JC Document 22 Filed 07/14/20 Page 10 of 12 Page ID #:120




1
                              FOURTH CAUSE OF ACTION
                                   (Violation of the TCPA)
2                                      (47 USC § 227)
3                           (Against Defendant FNB Omaha Bank)
4
          71.Plaintiff realleges and incorporates herein the allegations in each and every
5
       paragraph above as though fully set forth herein.
6
          72.Since at least early August of 2019 Defendant started calling Plaintiff’s
7
       cellular telephone requesting that payment be made on the accounts Plaintiff held
8
       with Defendant.
9
          73.Defendant was informed that Plaintiff revoked her consent to be contacted by
10
       Defendant in September of 2019.
11
          74.Defendant called Plaintiff at least 250 (two hundred and fifty) times since
12
       Plaintiff withdrew her consent to be contacted by an automatic dialing machine.
13
          75.Defendant was notified on five separate instances that Plaintiff had revoked
14
       her consent to be contacted on her cellular telephone by an automatic dialing
15
       machine, however, despite being informed on multiple occasions of the revocation,
16
       FNB Omaha continued place calls to Plaintiff’s cellular telephone without her
17
       consent and with complete disregard to any of the five prior notices that were
18
       received by FNB Omaha.
19
          76.Defendant would contact Plaintiff nearly daily regarding payment on the
20
       accounts.
21
          77.Defendant placed the above cited calls using an artificial or prerecorded voice
22
       to deliver the collection messages without Plaintiff’s prior express consent.
23
          78.All calls placed by Defendant to Plaintiff utilized an “automatic telephone
24
       dialing system” as defined by 47 U.S.C. §227(a)(1).
25
          79.These calls were made to Plaintiff’s cellular telephone and were not calls for
26
       an emergency purposed as defined by 47 U.S.C. §227(b)(1)(B).
27

28

                                                10
     Case 2:20-cv-01295-DSF-JC Document 22 Filed 07/14/20 Page 11 of 12 Page ID #:121




1         80.Plaintiff expressly revoked any consent that may have previously been given
2      to Defendant to be contacted by an automatic dialing machine in September of 2019
3      and ultimately sent five notices to Defendant regarding her revocation of consent.
4         81. Overall Plaintiff was contacted at least 250 (two hundred and fifty) times by
5      Defendant on her cellular phone.
6         82.These telephone calls by Defendant, or its agent, violated 47 U.S.C.
7      §227(b)(1)(A)(iii).
8                                  PRAYER FOR RELIEF
9      WHEREFORE, Plaintiff prays for judgment as follows:
10              a. An award of actual, statutory, and punitive damages.
11              b. An award of actual damages pursuant to California Civil Code
12                  §1788.30(a), as will be proven at trial, which are cumulative and in
13                  addition to all other remedies provided for in any other cause of action
14                  pursuant to California Civil Code §1788.32.
15              c. An award of statutory damages of $1,000.00 pursuant to Cal. Civ. Code
16                  §1788.30(b), which are cumulative and in addition to all other remedies
17                  provided for in California Civil Code §1788.32; and
18              d. An award of costs of litigation and reasonable attorney’s fees pursuant
19                  to Cal. Civ. Code §1788.30(c).
20              e. An award of statutory damages of $1,500.00 pursuant to 47 U.S.C.
21                  §227(b)(3)(C) for each and every violation.
22              f. An award of exemplary damages pursuant to Cal. Civ. Code § 3294.
23              g. Pursuant to 47 U.S.C. §227(b)(3)(A), injunctive relief prohibiting such
24                  conduct in the future.
25
                                              Gale, Angelo, Johnson, & Pruett, P.C.
       Dated: July 14, 2020                   By: /s/ Joe Angelo
26                                                  Joe Angelo
27                                                  Elliot Gale
                                                    Attorneys for Plaintiff
28

                                                11
     Case 2:20-cv-01295-DSF-JC Document 22 Filed 07/14/20 Page 12 of 12 Page ID #:122




1
                              DEMAND FOR JURY TRIAL
2

3
             Plaintiff hereby demands trial of this matter by jury.
                                              Gale, Angelo, Johnson, & Pruett, P.C.
4
       Dated: July 14, 2020                          /s/ Joe Angelo
5                                                    Joe Angelo
                                                     Elliot Gale
6
                                                     Attorneys for Plaintiff
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                              12
